DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the after-final amendment filed 7/25/22. Claims 1 and 3 have been amended, no new claims have been added, and claims 2, 4-6, and 9 have been cancelled. Thus, claims 1, 3, 7-8, and 10 are presently pending in this application.
Claims 1, 3, 7-8, and 10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the specific structure and function recited in claim 1, such that a medicine application device, comprising a medicine concentrated supply device, at least one ultrasonic massage mechanism, a medicine supply pipe and power cables; wherein, the ultrasonic massage mechanism comprises a shell comprising an upper shell, a middle shell and a lower shell; the base panel is mounted inside a cavity; the upper shell is mounted above the middle shell; an internal cavity that allows temporary storage of the medicine and forms a passage way which the medicine is configured to pass through is formed by a space enclosed by the upper shell, the middle shell and the base panel; an outer side of the middle shell is provided with a female buckling groove; the lower shell is provided with a male buckling piece; and the male buckling piece buckles to the female buckling groove of the middle shell to assemble the middle shell and the lower shell. 
The closest prior art of record, You (8932198) does not specifically disclose the claimed apparatus as presented in claim 1. 
You discloses a medicine application device (fig 2E), comprising a vapor supply device (2, fig 2E), at least one ultrasonic massage mechanism (1,fig 2E), a supply pipe (3, fig 2E) wherein, the ultrasonic massage mechanism comprises a shell (11, fig 2E).
However, You and any combination fail to disclose the a shell comprising an upper shell, a middle shell and a lower shell; an internal cavity that allows temporary storage of the medicine and forms a passage way which the medicine is configured to pass through, an outer side of the middle shell is provided with a female buckling groove; the lower shell is provided with a male buckling piece; and the male buckling piece buckles to the female buckling groove of the middle shell to assemble the middle shell and the lower shell and to modify You would be improper hindsight.
Therefore, claims 1, 3, 7-8, and 10 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785